Citation Nr: 1819765	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD), for the interval prior to the March 28, 2011, date of assignment of a 100 percent rating for PTSD.

2.  Entitlement to an initial evaluation higher than 30 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for diabetes mellitus, to include as due to in-service herbicide exposure.

4.  Entitlement to service connection for diabetic neuropathy.

5.  Entitlement to service connection for diabetic ulcers.

6.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.

8.  Whether new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for hypertension, and if so whether service connection is warranted, to include as secondary to PTSD. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to February 1973.

This case originally came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia, due to a change of address of the Veteran. 

In April 2003, the RO denied service connection for diabetes mellitus, type II.  In July 2008, a Board hearing was held with respect to this issue at the local RO before the undersigned.  A transcript is of record. 

In a September 2010 rating decision, the RO denied the remaining service connection issues on appeal.  The appeal also arises in part from a December 2010 RO decision granting service connection for PTSD and GERD.  The Board in September 2011 remanded the issues of entitlement to higher initial evaluations for GERD and PTSD, for RO issuance of a statement of the case (SOC), pursuant to Manlincon v. West, 12 Vet. App. 238 (1998).  The Veteran subsequently perfected his appeal of these initial ratings.  In the course of appeal, the RO granted a higher disability rating for GERD to 30 percent for the entire initial rating period since the award of service connection, October 12, 2001.  However, the Veteran seeks a still higher rating, and hence the issue remains on appeal. 

The Veteran similarly continues his appeal for a higher initial rating for PTSD despite rating increases granted over the course of the appeal.  A December 2010 Decision Review Officer (DRO) decision initially granted service connection for PTSD and assigned a 50 percent initial evaluation beginning October 12, 2001.  A March 2011 RO decision assigned temporary 100 percent evaluations pursuant to 38 C.F.R. § 4.29, for intervals of psychiatric hospitalization in excess of 21 days, from June 2, 2008, with the 50 percent rating resumed on October 1, 2008, and from October 19, 2009, with the 50 percent rating again resumed on December 1, 2009.  A June 2012 RO decision granted a 100 percent rating for PTSD, effective March 28, 2011, the date of receipt of the Veteran's claim for benefits based on unemployability.  (Temporary total ratings were assigned from June 2, 2008 to September 30, 2008, and from October 19, 2009 to November 30, 2009, under the provisions of 38 U.S.C.A. § 4.29.)  Because 100 percent is the maximum assignable schedular rating, the appeal of the PTSD claim only remains for those rating intervals for which a 100 percent rating has not already been assigned. 

In the September 2011 decision, the Board also denied claims for service connection for diabetes mellitus, along with two other claims (reopening of the Veteran's service connection claim for perirectal and perianal abscess and service connection for an acquired psychiatric disorder other than PTSD).  The Veteran appealed the Board's denial of service connection for diabetes mellitus, and the United States Court of Appeals for Veterans Claims (Court) in October 2012 issued an order vacating that portion of the September 2011 Board decision relating to the denial of service connection for diabetes mellitus, and leaving undisturbed the remainder of the Board's decision.  The Court remanded the diabetes mellitus claim for actions consistent with the instructions outlined in a Joint Motion for Partial Remand filed by the parties in October 2012.

The Board remanded the appealed claims in May 2013 and November 2015.  These issues have returned to the Board for review.  With respect to the issues decided herein, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998)

In November 2015, the Board also remanded the issue of entitlement to special monthly compensation based on the need for aid and attendance for issuance of a SOC.  A SOC was issued in April 2016; however, the Veteran failed to submit a substantive appeal.  As such, this is issue is no longer in appellate status.  

After the most recent supplemental statement of the case, the Veteran submitted additional evidence.  However, in February 2018, the Veteran waived RO consideration of such evidence.

The issues of entitlement to service connection for sleep apnea, to include as secondary to PTSD, erectile dysfunction, to include as secondary to service-connected PTSD, and hypertension, to include as secondary to PTSD, on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 28, 2011, the Veteran's service-connected PTSD resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as a depressed mood, sleep impairment, irritability, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, but without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  From the date of award of service connection, the Veteran's GERD has been characterized by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, but has not manifested in symptoms of  vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

3.  The Veteran did not serve in the Republic of Vietnam; and the preponderance of the evidence of record indicates that the Veteran was not otherwise exposed to herbicides during his active service. 

4.  The Veteran's diabetes mellitus, type II, was not incurred in or aggravated by active service; nor is it otherwise related to service.

5.  The Veteran's neuropathy has been attributed to his diabetes mellitus, type II.  

6.  The Veteran's ulcers have been attributed to his diabetes mellitus, type II.  

7.  In an April 2003 rating decision, the RO denied service connection for hypertension; the Veteran appealed this decision to the Board, but subsequently withdrew his appeal, which was dismissed in a December 2008 Board decision.

8.  The additional evidence received since the April 2003 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  Prior to March 28, 2011, the criteria for an initial rating in excess of 50 percent for PTSD had not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.321, Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  From the date of award of service connection, the criteria for a rating in excess of 30 percent for GERD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102 , 4.1, 4.3, 4.7, 4.27, 4.114, Diagnostic Code 7346  (2017).

3.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for diabetic neuropathy, to include as secondary to diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1110, 1116, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

5.  The criteria for service connection for diabetic ulcers, to include as secondary to diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1110, 1116, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

6.  The April 2003 rating decision that denied service connection for hypertension is final.  38 U.S.C. § 7105(c) ( 2012); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

7.  The additional evidence received since the April 2003 rating decision is new and material, and the claim for service connection for hypertension is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the claim decided herein, the Veteran has not alleged that VA has failed to fulfill its duty notify or assist in the development of his claims as required under 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

II.  Increased Rating Claims

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

PTSD

The present appeal includes the issue of entitlement to an initial rating in excess of 50 percent prior to March 28, 2011, with the exception of the periods where temporary total ratings have been assigned. 

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Pursuant to that General Rating Formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The next-higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18 ; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The Global Assessment of Functioning (GAF) Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to the Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  The amendments replace those references with references to the recently updated DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, as the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-IV is still applicable in this case.  

The Veteran filed his claim for service connection in March 2001.  A June 2001 VA clinical record showed that the Veteran became increasingly irritated during the interview.  Attention and concentration also decreased as anxiety rose.  There was no thought disorder.  Affect was significantly dysphoric, angry and poor control of impulses.  Memory was reasonably good and he was not delusional, suicidal or homicidal.  A GAF of 50 was given.  

The Veteran was afforded a VA examination that same month.  The Veteran reported needing help because he could not work or sleep.  It was noted that he was fired in 1996 and had not held down a job since.  He had been on Social Security disability since the 1990s.  The examiner noted a history of drug abuse, but none recently.  On examination, he was pleasant, oriented times three and alert.  He became irritable at one point, it seemed that he had a very hard time controlling agitation.  His attention and concentration were significantly decreased as his anxiety rose.  He was unable to concentrate and hear questions in spite of trying to calm down.  Reassuring only provoked his negative and loud responses.  However, he managed to calm himself down to finish the examination.  The speed of his thoughts was significantly increased.  He appeared very guarded particularly when he found himself unable to concentrate and remember specific dates.  His affect was significantly dysphoric, very irritable, angry and in spite of obviously trying, his control of impulses was very poor.  He showed reasonable insight into his own responsibility about his past abuse and occasionally violent behavior; however, he had a tendency to blame others for making him irritable and angry.  His memory seemed reasonably good when calm, and his functional memory was significantly impaired as was his social judgement when he became agitated.  No misperceptions or delusions were detected.  He was not suicidal or homicidal.  A GAF of 50 was again given.  In November 2001 the Veteran was devoid of delusions, hallucinations and suicidal/homicidal intent.  A GAF 0f 58 was given.  

A December 2001 inpatient record noted that the Veteran presented himself reporting loud auditory hallucinations, visual hallucinations and wanting to kill himself.  The Veteran was clean, cooperative and pleasant.  His speech was pressured, but organized and coherent.  He experienced grandiose delusions.  His mood was manic and his affect was labile.  He was alert and oriented times three.  His judgement was fair.  He had passive suicidality with plan and active homicidality without plan.  There was an immediate risk of injury.   His GAF upon admission was 30.  However, upon discharge five days later, his mental status examination showed that the Veteran denied any suicidal ideation/homicidal ideation.  He also denied hallucinations.  The Veteran was alert and oriented times three.  The Veteran was no longer in imminent danger to hurt him or to others; however, there were still continued deficits in psychiatric condition, which significantly impairs activities of self-care, daily living and previously established roles and responsibilities.
  
A May 2002 clinical record shows that the Veteran was doing well.  Speech was not pressured.  He denied active hallucinations, delusions, suicidal ideation or homicidal ideation.  

The Veteran was admitted again for a few days in June 2002 due to some suicidal thoughts without plan.  GAF upon admission was 45, but had increased to 50 upon discharge.  He was also admitted in July 2003.  GAF score upon admission was 35, but had improved to 56 upon discharge.  

Subsequent VA clinical records show that the Veteran was alert and oriented times three.  He was well-groomed with good hygiene.  The Veteran denied suicidal/homicidal ideation.  The Veteran also denied hallucinations.  Judgement and insight were good.  GAF scores ranged from 25 to 60.

A November 2007 VA clinical record showed that various psychiatric tests were performed.  The examiner found that the Veteran endorsed significant symptoms of PTSD, anxiety, and depression, but also gave data consistent with his diagnoses of record, schizoaffective disorder and bipolar affective disorder.  These symptoms were likely complicated by his substance abuse.  Another record indicated that the Veteran was unemployable and wanted it reflected in the record.  It was also noted that ongoing psychotic, depressive and anxiety symptoms interfered with functioning.  On mental status examination, the Veteran was alert and oriented. There were no suicidal/homicidal ideations, delusions or hallucinations.  A GAF score of 45 was given.  Follow up GAF scores of 50 to 55 were given.  The Veteran was hospitalized again in July 2009.  His GAF at discharge was 53.  

The Veteran was afforded a VA examination in August 2009.  The Veteran was single and homeless.  His social relationships were limited to family members.  On examination, he was clean and neatly groomed.  His affect was normal and mood was good.  He was oriented times three.  Thought process and content were unremarkable.  There were no delusions.  He reported that sleep impairment interfered with his daily activities.  He had persistent auditory and visual hallucinations.  However, he did not exhibit inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts or suicidal thoughts.  He also had the ability to maintain minimum personal hygiene and there were no problems with activities of daily living.  Memory was normal.  The examiner found that the Veteran had moderate impairment in functional status and quality of life.  The examiner found that the Veteran did not have total social and occupational impairment.  PTSD symptoms also did not result in deficiencies in most areas.  However, there was reduced reliability and productivity due to PTSD symptoms including irritability, avoidance behaviors, nightmares and sleep disturbance.  A GAF of 60 for PTSD was given.  

The Veteran subsequently indicated that many of the statements at the August 2009 VA examination were inaccurate, including findings that the Veteran had no symptoms in the past year, no prior suicidal attempts, and was not in group therapy.  The Veteran also indicated that he suffered from a sleep disorder that interfered with his daily activities.  He further reported that he did suffer from panic attacks and had obsessive/ritualistic  behaviors.   

An October 2009 VA medical statement showed that the Veteran endorsed symptoms, including intrusive thoughts, insomnia, emotional numbing/withdrawal, depressed mood, decreased concentration, avoidance behaviors, anhedonia and anger.  The examiner indicated that that these symptoms caused significant functional impairment both socially and occupationally and family relationship issues.  A GAF of 45 was given.  

However, a subsequent VA examination in June 2011 also found that the Veteran's PTSD did not result in total occupational and social impairment or deficiencies in most areas.   On examination, the Veteran was sleepy, but oriented times four and in no acute distress.  Although the Veteran reported a history of suicide attempts, there were no safety issues such as suicidal or homicidal ideation indicated.  However, increasing symptoms were noted on examination.  The examiner again found that the Veteran had reduced reliability and productivity due to PTSD symptoms.  The examiner opined that the Veteran's  symptoms had been chronic and moderate since the trauma.  The examiner observed that the Veteran was moderately impaired in his psychosocial functioning.  A GAF score of 55 was given.  

Given the inconsistencies in severity of the Veteran's PTSD, the Board previously remanded this case for a retrospective medical opinion concerning the severity of the Veteran's PTSD, which was done in June 2017. The examiner noted that the Veteran's testing results underscore the lack of credible evidence for the severity of mental health symptoms endorsed by the Veteran.  He grossly exaggerated psychopathological symptoms not usually endorsed by or observed in genuine clinical psychopathological populations.  He also had an extremely high elevation on infrequent responses indicating that he very likely exaggerated psychiatric symptoms in general not endorsed by or observed in genuine clinical psychiatric populations.  It is notable that the Veteran informed the undersigned that he was a Federal investigator working full-time for the Equal Employment Opportunity Commission (EEOC) from 1982 through 1994, and was employed as a substitute teacher from 1994 through 1996 as well as a college professor.  Further, he attained a bachelor's degree and Master's degree post military, which suggests a high level of functioning in the areas of social/occupational/academic life.  He had been psychiatrically admitted during 2012, but was simultaneously abusing illicit substances.  Many of his past mental health diagnoses (schizophrenia, schizoaffective disorder and bipolar disorder) are all thought to be a result of his abuse of drugs/alcohol.  It is also notable that when he presented for the examination, he was casually dressed with adequate hygiene/grooming.  His thought processes were lucid and he was well oriented in all spheres and able to articulate his symptoms without difficulty.  His level of reported dysfunction on testing is disproportionate to his presentation.

Based on the evidence of record, the Board concludes that the preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas so to warrant a higher rating of 70 percent at any time prior to March 28, 2011.  In view of the aforementioned evidence, the Board finds that the Veteran's PTSD is primarily characterized by the following signs or symptoms: sleep impairment, nightmares, irritability, and depressed mood.  Essentially, the Board finds that the Veteran's symptoms are similar to many of those contemplated by the currently assigned 50 percent rating.  In particular, the General Rating Formula lists, inter alia, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships,  and impaired judgment, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.  Moreover, the August 2009 and July 2011 VA examiners clearly found that the Veteran exhibited occupational and social impairment with reduced reliability and productivity, which are the criteria for a 50 percent rating.  Importantly, although hospitalized at times in the past for increasing symptoms, the July 2011 VA examination was the first objective evidence showing consistent increasing symptoms.  

Further, the Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to a moderate degree.  Given the frequency, nature, and duration of those symptoms, as reflected in the medical evidence, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a Veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  Moreover, the Veteran has been able to perform his activities of daily living and maintain social relationships with family members. 

The Board also finds it significant that the most recent VA examiner noted that the Veteran's testing results underscore the lack of credible evidence for the severity of mental health symptoms endorsed by the Veteran.  He grossly exaggerated psychopathological symptoms not usually endorsed by or observed in genuine clinical psychopathological populations.  He also had an extremely high elevation on infrequent responses indicating that he very likely exaggerated psychiatric symptoms in general not endorsed by or observed in genuine clinical psychiatric populations.  

The Board notes that although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio, supra.  That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency these symptoms among other areas, does not mean his PTSD rises to the 70 percent level.  Indeed, the 50 percent criteria contemplate some form of mood impairment.  

Furthermore, at no point prior to March 3, 2011 has the Veteran exhibited symptoms such as near continuous panic, obsessional rituals or neglect of personal hygiene, impaired impulse control or suicidal/homicidal ideation on a regular or frequent basis.  The Board recognizes that the Veteran has been hospitalized at times during the course of the appeal for suicidal and homicidal ideation as well as delusions and hallucinations.  However, upon discharge, the Veteran showed no such symptoms.  Moreover, remaining clinical records do not document such symptoms.  Also, his symptoms did not affect his ability to function independently, and although pressured at times, the Veteran's speech was never illogical, obscure or irrelevant.  Rather, most of the time, his speech was normal rate, rhythm and amount.  He was consistently alert and oriented to place and person.  There was no consistent impairment of thought processes or communication.  Again, the most recent examiner found that based on psychological testing, the Veteran's symptoms were grossly exaggerated.  

The Board recognizes that, although the Veteran has been assigned GAF scores ranging between 51 and 60, which is indicative of moderate symptoms as reflected in the current 50 percent rating, the Veteran's GAF scores at other times have been 50 or lower, which is indicative of more serious symptoms.  Nevertheless, the Board notes that a GAF score reflects merely an examiner's opinion of functioning levels and in essence represents an examiner's characterization of the level of disability that by regulation is not, alone, determinative of the appropriate disability rating.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted that a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  Nevertheless, despite these GAF scores, in the Board's view, as discussed above, the demonstrated symptomatology does not persuasively show that the regulatory criteria for a 70 percent rating have been met given the Veteran's actual symptomatology.  In sum, because the lower GAF scores are not consistent with the objective findings, the scores are not probative as to the Veteran's actual disability picture.    

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In sum, the Veteran's symptoms do not more nearly approximate the criteria for a 70 or 100 percent disability rating.  The criteria for a 50 percent rating appear to more accurately describe the Veteran's level of social and occupational impairment, including disturbances in motivation and mood and difficulty in establishing social relationships.  The Board finds that his PTSD impairment prior to March 28, 2011  is adequately contemplated by the 50 percent rating.  

In determining that the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD are not met, the Board has considered the applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his PTSD.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, again, the Veteran's description of his symptoms has been found to be exaggerated by a VA clinical psychologist.  As such, in this case, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable prior to March 28, 2011; therefore, assigning further staged ratings for such disability is not warranted.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 50 percent prior to March 28, 2011.   In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


GERD

The Veteran contends that a higher initial rating for GERD is warranted from the date of award of service connection.

The Veteran's GERD is rated under 38 C.F.R. § 4.114, Diagnostic Code 7346, for hiatal hernia.  Under Diagnostic Code 7346, for a 30 percent rating, GERD must manifest as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.   

The Veteran filed his claim for service connection in March 2001.  In June 2001, the Veteran was afforded a VA examination.  The Veteran reported indigestion and belching.  He sometimes vomited.  The diagnosis was GERD, by history.  

He was afforded another VA examination in December 2002.  The Veteran reported vomiting at night time.  He also vomited daily.  He was not able to tolerate certain foods.  The examiner noted that the Veteran was negative for anemia and bleeding as well as free of complications.  

The Veteran was afforded another VA examination in July 2009.  The Veteran reported a daily gnawing or burning epigastric pain.  However, there were no episodes of abdominal colic, nausea or vomiting, and abdominal distension.  There were no periods of incapacitation.  The Veteran also reported episodes of hematemesis or melena approximately one to two times weekly.  There was daily nausea and vomiting several times a week.  The Veteran also reported diarrhea, belching, constipation, weakness and weight loss.  However, on physical examination, the examiner found no signs of significant weight loss or malnutrition, and no signs of anemia.  There was abdominal tenderness and x-rays showed constipation.  It was noted that his GERD impacted his occupational activities due to weakness or fatigue as well as pain.  There was also increased absenteeism.  The Veteran's GERD prevented chores, shopping, exercise, sports, dressing, toileting and grooming.  It also had a severe effect on dressing and traveling.  

He was also afforded a VA examination in May 2011.  At this examination, the Veteran reported nausea, vomiting, heartburn, pyrosis and regurgitation.  However, there was no history of hematemesis or melena.  There were no significant signs of weight loss or malnutrition.  The diagnosis was chronic severe GERD.  The Veteran reported that he could not concentrate or eat and lost weight.  However, this examiner found no effect on the usual daily activities.  The Veteran reported the same symptoms at another VA examination in May 2012.    

VA clinical records document treatment for the Veteran's GERD.  Most recently, it was noted that his GERD was stable on Omeprazole.  Significantly, these records are silent with respect to anemia, hematemesis or melena.

On remand, the Veteran was afforded a VA examination in July 2017.  The Veteran reported ongoing reflux and heartburn several times a week.  He had episodes of nausea and vomiting two to three times a week with certain foods.  He also had intermittent episodes of epigastric pain weekly with symptoms lasting for a few hours.  He also reported having excessive gas with frequent belching and flatulence.  The Veteran indicated that he experienced episodes of dysphagia mainly with consuming meats and tomato products and occasionally noted dysphagia with liquids.  He reported a history of a prior episode of dysphagia after eating pork.  He denied history of esophageal strictures or dilations.  The Veteran also reported weight loss of 50 pounds in the past year.  The Veteran used Omeprazole daily with partial improvement of reflux symptoms.  The examiner noted the following signs and symptoms: dysphagia, pyrosis, reflux, regurgitation, sleep disturbance caused by esophageal reflux four or more times per year that lasted less than a day, nausea four or more times per year that lasted less than a day, and vomiting  four or more times per year that lasted less than a day.

An upper GI study showed that there was a small sliding hiatal hernia and several episodes of spontaneous gastroesophageal reflux occurred to the level of the mid      esophagus during the course of the examination.  The stomach filled without delay      and showed normal contours.  Gastric peristalsis was active through the distal stomach.  The duodenum filled without delay.  The duodenal bulb was not deformed or irritable.  The duodenal loop was normal.  There were no findings to suggest peptic ulcer disease.

The examiner noted that the medical records supported the diagnosis of hiatal hernia and GERD.  The examiner observed that the medical records document that the Veteran was seen for GERD only intermittently over the past several years.  The records showed that the Veteran reported GI symptoms and taking medications for GERD only intermittently.  The examiner concluded that based on the review of these medical records, the GERD symptoms appear to have been intermittent with periods of GERD being asymptomatic.  

The current UGI from July 2017 showed evidence of spontaneous gastroesophageal reflux to the level of the mid thoracic esophagus and also showed evidence of       moderate esophageal dysmotility.  Esophageal dysmotility can be associated       with GERD.  The reported GI symptoms (at the compensation exam) of heartburn,       regurgitation, intermittent nausea and vomiting, intermittent epigastric discomfort and the dysphagia can objectively be supported by the current UGI findings of moderate esophageal dysmotility and spontaneous reflux.  The chem 7 panel with electrolytes was normal so it was less likely that the Veteran had significant, chronic vomiting.  However, the intermittent episodes of nausea and vomiting (reported at the compensation exam) can be due to the GERD based on the UGI findings.  The medical records document prior history of alcohol and cocaine abuse, being in remission over the past few years.  The recent urine drug screen and urine alcohol screen from June 2017 were negative.  Although alcohol abuse can cause GI symptoms, the Veteran has been in remission for the past few years and there are objective findings of reflux on the UGI so the symptoms currently reported at the compensation exam are likely due to the GERD with esophageal dysmotility and less likely due to prior alcohol/substance abuse and less likely due to his mental health diagnosis.

The examiner also observed that the Veteran reported loss of 50 pounds in the past year.  The June 14, 2017 primary care record noted weight loss since January 2017 of over 20 pounds, but also observed diabetes with patient cutting his portions and eating correctly now so he had been trying to lose weight.  The Veteran's weight in CPRS: 7/25/12: 220 pounds 11/4/13: 219 pounds 2/4/14: 233 pounds 3/29/16: 240 pounds 11/14/16: 222 pounds 7/6/17: 203 pounds.  The Veteran's weight has fluctuated with periods of weight gain and weight loss as noted above.  The recent medical visit from primary care from June 2017 noted weight loss of over 20 pounds and noted that the Veteran has been trying to lose weight.  Based on the records review, the recent weight loss noted had not been specifically attributed to the GERD. 

After review of all the evidence of record, the Board finds that an initial rating in excess of 30 percent for GERD is not warranted under Diagnostic Code 7346.  While the evidence indicates that the Veteran has had consistent symptoms of pain, vomiting, abdominal distress and epigastric pain, he has not had consistent symptoms of material weight loss, or hematemesis or melena with moderate anemia to warrant a higher rating.  Although the Veteran reported hematemesis and melena at the July 2009 VA examination, there have been no objective findings of hematemesis or melena and such symptoms were expressly denied at a subsequent VA examination.  Significantly, there have been no findings of anemia.  Moreover, with respect to the reported weight loss, the most recent examiner found that the Veteran was trying to lose such weight by cutting portions and eating correctly and any recent weight loss was not attributed to GERD.  In addition, the evidence does not indicate that the Veteran's symptom combinations were productive of severe impairment of health at any point since the award of service connection.  In this regard, the most recent VA examiner indicated that the Veteran's GERD symptoms were intermittent with periods of GERD being asymptomatic.  Thus, the Board finds that an initial rating in excess of 30 percent for GERD under Diagnostic Code7346 is not warranted.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his GERD.  Again, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Based upon the guidance of the Court in Fenderson, cited above, the Board has considered whether a staged rating is appropriate.  However, the Board finds that the Veteran's symptoms have been consistent since the award of service connection.  As such, staged ratings are not warranted. 

In conclusion, the preponderance of the evidence is against finding that an initial rating in excess of 30 percent for GERD is warranted.  In reaching this conclusion, the Board has applied the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

TDIU

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  With respect to the Veteran's GERD, the May 2012 VA examiner clearly found that the Veteran's GERD did not impact his ability to work.  The examiner concluded that the Veteran's GERD did not currently render the Veteran totally and permanently unable to secure and maintain substantially gainful employment with both physical and sedentary work.  

Nevertheless, the Veteran has primarily indicated that he has been unable to work due to his psychiatric symptoms since the 1990s.  The record also shows that he is in receipt of Social Security Administration disability benefits since he last worked in November 1998 due to his psychiatric disorder.  Nevertheless, while relevant, SSA findings are not dispositive of the instant appeal.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating that the SSA's determination, though not dispositive or altogether binding, is probative evidence to be considered in the claim with VA); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993).  In this regard, the Board finds that the medical evidence during the period in question is more probative.  Importantly, while the evidence shows that the Veteran's psychiatric disorder does impact his ability to work, it does not show that he was unable to obtain or maintain gainful employment.  In this regard, the medical evidence during this period primarily shows that the Veteran's symptoms moderately affected his ability to function.  Again the August 2009 VA examiner only found occupational impairment with reduced reliability and productivity; more severe functional impairment was not found.  Although the Veteran asserted he could not work, importantly, again, the July 2017 VA examiner found that the Veteran grossly exaggerated his symptoms.  In sum, as the evidence does not show that the Veteran was unemployable during this period, there is no need for further analysis with respect to this matter.  

III.  Service Connection for Diabetes Mellitus, type II, with 
Diabetic Neuropathy and Diabetic Ulcers

The Veteran maintains that he developed diabetes as a result of handling herbicides during the Vietnam Conflict.  His diabetic neuropathy and diabetic ulcers are claimed as secondary to diabetes mellitus.  The Veteran did not serve overseas, but has alleged exposure to Agent Orange while stationed at Fort Lewis, Washington.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, type II, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, as diabetes mellitus, type III, is one of the diseases enumerated at 38 C.F.R. § 3.309(a), service connection may be established based on continuity of symptomatology.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include diabetes mellitus, type II.  38 C.F.R. § 3.309(e).  In addition, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  See also Notice, 68 Fed. Reg. 27, 630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57, 586-589 (1996); 64 Fed. Reg. 59, 232-243 (1999); and 67 Fed. Reg. 42, 600-608 (June 24, 2002). See also Veterans and Agent Orange: Update 2006 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this matter, the record clearly demonstrates that the Veteran did not serve outside the United States.  The Veteran's DD Form 214 clearly documents no foreign service.  Moreover, the Veteran himself never asserted that he served in Vietnam.  Rather, he claims that his exposure to herbicides occurred at a base in Fort Lewis, Washington in the United States.  

In this regard, the RO sought relevant information from VA, from the National Personnel Records Center, and from the United States Army.  However, none of these sources indicated that herbicides were present at Fort Lewis during the Veteran's time there in the early 1970s.  The Board notes that in accordance with the JMR, the Board previously remanded this case to request herbicide exposure verification from the Department of Defense (DOD) for Fort Lewis for the period of November 1, 1970 to December 1, 1971, the entire period that the Veteran was stationed at Fort Lewis.  In February 2016, the Defense Personnel Records Information Retrieval System (DPRIS) noted that it coordinated its research with the National Archives and Records Administration (NARA) in College Park, Maryland.  However, it was unable to locate 1970 unit records submitted by the HHC, USA Personnel Center, Fort Lewis Washington.  United States Army historical records available do not document the spraying, testing, transporting, storage, or usage of Agent Orange at Fort Lewis, Washington during the period of November 10, 1970 to December 27, 1971.  Therefore, DPRIS was unable to document that the Veteran was exposed to Agent Orange or other tactical herbicides while stationed at Fort Lewis, Washington during the period November 10, 1970 to December 27, 1971. 

The Veteran submitted a publication concerning a superfund clean-up at Fort Lewis and asserted that this document shows that herbicides were at Fort Lewis.  However, this publication does not document that herbicide agents were sprayed, tested, transported, stored, or used at Fort Lewis; rather it discussed contaminated ground water in the 1980s by chlorinated volatile organic compounds.  Thus, this document has no probative value and is outweighed by the findings of DPRIS.  

Therefore, the Board does not concede the Veteran's exposure to herbicide agents while in active service.  Accordingly, presumptive service connection for diabetes mellitus due to exposure to herbicide agents in active service is not applicable in this case.  However, the Board will consider whether service connection is warranted on a direct basis or presumptive basis.

In this regard, direct service connection is not warranted as there is no competent evidence of record showing that diabetes had its onset during service or is otherwise linked to service.  The Veteran's service treatment records are negative for complaints, diagnoses, or treatment of diabetes.  The earliest evidence of record that the Veteran had diabetes is dated in the early 2000s, which is approximately 30 years following discharge from active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be construed as evidence against a claim of service connection).  The Veteran did not assert service connection for diabetes until October 2001, over 27 years after discharge from active service, and has primarily claimed that such disorder was due to exposure to herbicide agents.  Moreover, there is no competent medical evidence linking the Veteran's diabetes to service.   

Additionally, there is no evidence of diabetes mellitus within one year of discharge so the service incurrence of such may not be presumed.  Again, the first post service medical evidence of such disability was many years after the Veteran's discharge from service.  The Veteran has not provided any lay evidence of pertinent symptoms since service.  Rather, again, he has primarily asserted that his diabetes is due to exposure to herbicides.  As such, there is no competent lay or medical evidence of pertinent symptoms since service.  See Walker, cited above.  

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the Veteran can describe certain symptoms, he is not competent to directly link his diabetes mellitus to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra.  Therefore, the Veteran's assertions are outweighed by the remaining medical evidence of record.

Moreover, as the Veteran's diabetic neuropathy and ulcers are proximately due to  his diabetes mellitus, type II, there is no basis for the award of service connection for the Veteran's neuropathy and ulcers as secondary to such disorder.  38 C.F.R. § 3.310.  

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claims for diabetes mellitus, type II, diabetic neuropathy and ulcers.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

IV.  New and Material Evidence to Reopen the Claim for Hypertension

The Veteran is seeking to reopen his claim for service connection for hypertension.  Service connection for hypertension was initially denied in an April 2003 rating decision because the condition was neither occurred in nor caused by service.  The Veteran appealed this determination to the Board.  However, he subsequently withdrew his appeal and the Board dismissed the appeal in a December 2008 Board decision.  Under these circumstances, the Board must find that the April 2003 rating decision became final with respect to this issue.  38 U.S.C. § 7105(c) ( 2012); 38  C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the April 2003 rating decision, additional evidence has been associated with the record, including a November 2010 notice of disagreement.  In that statement, the Veteran specifically asserted that his hypertension was secondary to his service-connected PTSD.  The statement also references medical treatises supporting a relationship between PTSD and hypertension.      

Thus, the evidence received since the April 2003 rating decision is new and material as it is not redundant of evidence already of record in April 2003, and relates to the unestablished fact of whether the Veteran may have hypertension, that may be related to service, to include as secondary to PTSD. See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108.


ORDER

Prior to March 28, 2011, an initial rating in excess of 50 percent for PTSD is denied.

An initial rating in excess of 30 percent for GERD is denied.

Service connection for diabetes mellitus, type II, is denied. 

Service connection for diabetic neuropathy is denied. 

Service connection for diabetic ulcers is denied.  

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened; the appeal is granted to this extent only.

REMAND

The Veteran has asserted that his sleep apnea, erectile dysfunction and hypertension are secondary to his PTSD.  In support of his claims, the November 2010 Notice of disagreement references medical publications indicating an association between these disorders and PTSD.  However, the Veteran has not been afforded VA examinations to address these secondary claims.   As such, the Board finds that the Veteran should be afforded appropriate VA examinations to determine whether his sleep apnea, erectile dysfunction and hypertension are proximately due to or aggravated by his service-connected PTSD, to include any medications taken for such disorder.  See 38 C.F.R. § 3.310 (2017); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to determine the etiology of his sleep apnea, erectile dysfunction and hypertension.  The electronic record must be reviewed. 

With respect to sleep apnea, the appropriate examiner should opine whether it is at least as likely as not (a 50% or higher degree of probability) that sleep apnea is proximately due to, caused by, or aggravated by the Veteran's service-connected psychiatric disorder, to include any medications taken for such disorders.

With respect to erectile dysfunction, the appropriate examiner should opine whether it is at least as likely as not (a 50% or higher degree of probability) that erectile dysfunction is proximately due to, caused by, or aggravated by the Veteran's service-connected psychiatric disorder, to include any medications taken for such disorders.

With respect to hypertension, the appropriate examiner should opine whether it is at least as likely as not (a 50% or higher degree of probability) that hypertension is proximately due to, caused by, or aggravated by the Veteran's service-connected psychiatric disorder, to include any medications taken for such disorders.

For any aggravation found, the appropriate examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.       

2.  After completing the above, the Veteran's remaining claims should be readjudicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


